Citation Nr: 0717695	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-44 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional dependency compensation benefits in the amount of 
$7,991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to January 
1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision by the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  The 
Committee denied the veteran's claim for waiver of recovery 
of an overpayment of additional dependency compensation 
benefits in the amount of $7,991.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to properly address the question of entitlement to 
waiver of recovery of an overpayment of additional dependency 
compensation benefits, VA must have accurate and current 
financial information.  Such information is crucial when 
weighing the equities of any claim for waiver of an 
indebtedness.  The Board notes that in this case the only 
financial status report (FSR) filed by the veteran was in 
April 2004, more than three years ago.  As the last FSR was 
filed many years ago, further development is required.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be provided with 
another FSR (VA Form 4-5655) and asked 
to complete it.  The RO should also 
request from the veteran complete 
copies, including all scheduled 
attachments, of his Federal income tax 
returns for 2005 and 2006.  In 
completing the current FSR, the veteran 
should provide written documentation or 
verification of all items contained in 
the FSR, particularly the monthly 
expenditures (i.e., rent or mortgage 
payment, utilities and heat, and other 
living expenses).

2.  Thereafter, the Committee should 
readjudicate the claim.  If the claim 
remains denied, a Supplemental 
Statement of the Case must be issued, 
and the veteran offered an opportunity 
to respond.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


